CHRISTLEY, P. J.,
I respectfully dissent as to the majority's analysis of R.C. 2945.371(D) in the sole assignment of error. That section provides "[t]he examiner shall file a written report with the court within thirty days after entry of an order for examination." The majority contends that this time frame is not meant to be a limitation applicable to the statutory speedy trial provision.
However, I believe this very specific provision must be read in conjunction with the more general provision of R.C. 2945.72(B) which indicates that the time for bringing the defendant to trial can be extended for any period in which "his mental competency to stand trial is being determined ***." The latter statute is clearly meant to provide an exception to the statutory speedy trial requirements. Therefore, it makes sense that the more specific (and later enacted) statute delineating the time frame for the psychiatric evaluation process should also be read as an exception to the speedy trial requirements. Two reported appellate cases both reinforce this interpretation, State v. Bowman (1987), 41 Ohio App. 3d 318, and State v. Wilson (1982), 7 Ohio App. 3d 219.
That is not to say that the court has its hands tied by the thirty-day limitation for the psychiatricexamination. Rather, it simply means that the court must properly document the need for a continuance or extension of that time frame just as it would be required to do so for any other legitimate continuance request. State v. Smith (1981), 3 Ohio App. 3d 115. The majority cites numerous unreported cases both from this district and without; however, I would note the majority of recorded cases dealing with this subject support the position outlined above.
I am acutely aware that numerous difficulties exist in arranging timely competency examinations, due to the limited availability of qualified psychiatric examiners Nevertheless until the legislature chooses to provide a more realistic time frame or the Supreme Court chooses to provide a definitive reconciliation between the two statutory provisions at issue, I am constrained to find that the speedy trial statutes must be strictly construed with the end result being that the time between March 10 and the competency hearing must be charged to the State. I would, therefore, find appellant's argument on this issue in his sole assignment of error to be well taken and would reverse the judgment of the trial court and discharge the appellant.